       Case 3:20-cv-00221-BAJ-EWD        Document 43    03/29/21 Page 1 of 18




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 SARAH PERRON                                                       CIVIL ACTION

 VERSUS
                                                           NO. 20-00221-BAJ-EWD
 JEFF TRAVIS, ET AL.


                                      ORDER

      Before the Court are Motions to Dismiss filed by Defendants Jeff Travis, Cullen

J. Wilson, Lori Bell, the Board of Aldermen, the Town of Clinton, and Richard C.

Baudoin (“Defendants”). (Docs. 28, 29, 35). All the Motions are opposed. (Docs. 32, 34,

41). For reasons to follow, it is ordered that the Motions are DENIED in part and

GRANTED in part.

I.   BACKGROUND

          A. Facts

      For present purposes, the following facts are accepted as true:

      On April 12, 2019, Decedent, Myron Rayshon Flowers, requested a ride to a

store with an acquaintance, Kyle A. Bryant. (Doc. 1, p. 5). As Bryant drove to the

store, he passed Defendant Cullen J. Wilson, a deputy sheriff in the East Feliciana

Parish Sheriff’s Office (“EFPSO”). (Id.). Deputy Wilson made a U-turn and

immediately stopped Bryant’s vehicle. (Id.). Bryant pulled into the parking lot of

RKM Primary Care Medical Complex. (Id.). Deputy Wilson ordered Bryant to step to

the back of the vehicle. (Id.). Bryant complied and was subsequently interrogated and

patted down. (Id.).

                                          1
       Case 3:20-cv-00221-BAJ-EWD        Document 43     03/29/21 Page 2 of 18




      Defendant Richard C. Baudoin, an officer of the Town of Clinton Police

Department, was nearby and was completing an unrelated vehicle stop. (Id.). After

Officer Baudoin completed the encounter, he proceeded to Deputy Wilson’s location

to assist. (Id.). Deputy Wilson asked Officer Baudoin to keep Bryant secured while he

conducted a vehicle search. (Id.). Officer Baudoin began to interrogate Bryant behind

the vehicle, while Deputy Wilson searched the car. (Id.). During the search, Deputy

Wilson, for the first time, noticed Decedent in the back seat of the vehicle. (Id.).

Surprised, Deputy Wilson immediately exited the vehicle, opened the back door,

grabbed Decedent’s arm, and ordered him to exit the vehicle. (Doc. 1, p. 5–6). As

Decedent began to exit the vehicle, with both his hands in the air, Deputy Wilson

fired four shots at him. (Doc. 1, p. 6). Officer Baudoin ran towards the shooting and

fired two additional shots at Decedent, causing him to fall to the ground. (Id.).

Decedent died at the scene. (Id.).

      After Emergency Medical Services arrived, EMT Bratt Lewis removed a

handgun from the Decedent’s pocket and placed it on the ground. (Id.).

          B. Procedural History

      On April 9, 2020, Plaintiff Sarah Perron, on behalf of her minor child MFJ,

filed the instant wrongful death and survival action under 42 U.S.C. § 1983 against

Sheriff Jeff Travis and Deputy Wilson of the EFPSO, Officer Baudoin of the Town of

Clinton Police Department, as well as the Town of Clinton, the Board of Aldermen of

the Town of Clinton, and the former Mayor of the Town of Clinton, Lori Ann Bell.

(Doc. 1, p. 3–4). Plaintiff also asserts that Defendants violated Decedent’s right to be

free from excessive force under the Louisiana Constitution. (Doc. 1, p. 11). Plaintiff
                                           2
        Case 3:20-cv-00221-BAJ-EWD        Document 43      03/29/21 Page 3 of 18




 additionally asserts claims of assault, battery, and negligence under Louisiana state

 law. (Doc. 1, p. 12).

        All six Defendants filed Motions to Dismiss asserting that the action should be

 dismissed under Federal Rule of Civil Procedure (“Rule”) 12(b)(7) for failure to join a

 necessary party, specifically, Decedent’s second minor child. See (Doc. 28, p. 4–7). 1 In

 the alternative, Defendants assert that Plaintiff has failed to state any actionable

 claim. See Docs. 28, 29, 35.

II.   LEGAL STANDARD

           A. Failure to Join a Necessary Party under Fed. R. Civ. P. 12(b)(7)
              and Fed. R. Civ. P. 19

        Federal Rule of Civil Procedure (“Rule”) 12(b)(7) permits dismissal of an action

 for “failure to join a party under Rule 19”, with Rule 19 detailing the requirements

 for required-party joinder. Rule 19 requires “a highly-practical, fact-based . . . two-

 step inquiry.” Hood ex rel. Miss. v. City of Memphis, Tenn., 570 F.3d 625, 628

 (5th Cir. 2009). First, the court “must determine whether the party should be added

 under the requirements of Rule 19(a).” Id. Rule 19(a)(1) provides, in relevant part:

        A person who is subject to service of process and whose joinder will not
        deprive the court of subject-matter jurisdiction must be joined as a party
        if:
                (A) in that person's absence, the court cannot accord complete
        relief among existing parties; or
                (B) that person claims an interest relating to the subject of the
                action and is so situated that disposing of the action in the
                person's absence may:
                       (i) as a practical matter impair or impede the person's
                ability to protect the interest; or

 1Defendants Baudoin, the Town Board of Aldermen, the Town of Clinton, and Lori Bell have
 adopted the law and arguments made by Defendants Wilson and Travis in their Motion to
 Dismiss. (Doc. 35-1, p. 11); (Doc. 29, p. 19)
                                            3
       Case 3:20-cv-00221-BAJ-EWD         Document 43     03/29/21 Page 4 of 18




                    (ii) leave an existing party subject to a substantial risk of
              incurring double, multiple, or otherwise inconsistent obligations
              because of the interest.

FED. R. CIV. P. 19(a)(1).

       Once it is determined that a party should be added under the requirements of

Rule 19(a), the court must then determine “whether litigation can be properly

pursued without the absent party.” Hood, 570 F.3d at 629 (citations omitted).

Rule 19(b) calls upon the court to consider the following factors in making such a

determination:

       (1) the extent to which a judgment rendered in the person's absence
       might prejudice that person or the existing parties;
       (2) the extent to which any prejudice could be lessened or avoided by:
              (A) protective provisions in the judgment;
              (B) shaping the relief; or
              (C) other measures;
       (3) whether a judgment rendered in the person's absence would be
       adequate; and
       (4) whether the plaintiff would have an adequate remedy if the action
       were dismissed for nonjoinder.

FED. R. CIV. P. 19(b).

          B. Failure to State a Claim Upon Which Relief Can Be Granted
             under Fed. R. Civ. P. 12(b)(6)

       A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against

the legal standard set forth in Rule 8, which requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.




                                            4
          Case 3:20-cv-00221-BAJ-EWD           Document 43      03/29/21 Page 5 of 18




  Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007)). 2

         “Determining whether a complaint states a plausible claim for relief [is] . . . a

  context-specific task that requires the reviewing court to draw on its judicial

  experience and common sense.” Id. at 679. “[F]acial plausibility” exists “when the

  plaintiff pleads factual content that allows the court to draw the reasonable inference

  that the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly,

  550 U.S. at 556). Hence, the complaint need not set out “detailed factual allegations,”

  but something “more than labels and conclusions, and a formulaic recitation of the

  elements of a cause of action” is required. Twombly, 550 U.S. at 555. When conducting

  its inquiry, the Court must “accept[] all well-pleaded facts as true and view[] those

  facts in the light most favorable to the plaintiff.” Bustos v. Martini Club Inc.,

  599 F.3d 458, 461 (5th Cir. 2010) (quotation marks omitted).

III.   ANALYSIS

               A. Failure to Join a Necessary Party

         Because the failure to join a necessary party implicates the jurisdiction of the

  Court, the Court shall dispose of this matter first.




  2 Plaintiff claims that the Supreme Court has “expressly prohibited the application of a
  heightened pleading standard to Section 1983 claims against municipalities,” and asserts
  that “[b]oilerplate allegations of inadequate municipal policies or customs are generally
  sufficient.” (Doc. 34, p. 12), However, the United States Court of Appeals for the Fifth Circuit
  has made it clear that, despite the proclamation in Leatherman v. Tarrant County Narcotics
  Intelligence & Coordination Unit, 507 U.S. 163 (1993), the ordinary Twombly pleading
  standard applies to such claims, and that Leatherman did not require courts to accept
  “generic or boilerplate pleadings in this case or in any other context.” Ratliff v. Aransas
  County, Texas, 948 F.3d 281, 284 (5th Cir. 2020).
                                                 5
          Case 3:20-cv-00221-BAJ-EWD        Document 43      03/29/21 Page 6 of 18




          In support of their position, Defendants present Decedent’s obituary, published

in The Advocate, the Baton Rouge daily newspaper. (Doc. 28-2, p. 1). Relevantly, it

notes that Decedent was survived by one son, MFJ, and one daughter, SG. (Id.).

Defendants assert that, because Decedent had two minor children, the second child

must be joined in the action for the matter to proceed. (Doc. 28-1, p. 7).

          Plaintiff provides two counterarguments. First, that Defendants have provided

no credible evidence that Defendant had another minor child. (Doc. 41, p. 10).

Plaintiff notes that the child “does not have the last name of the decedent” and

therefore disputes paternity. (Doc. 41, p. 10). Second, that she is not required to, nor

is she able to, join the other child in the suit. (Doc. 31-2, p. 4; Doc. 34, p. 15; Doc. 41,

p. 10).

          Even assuming that the second child is a necessary party with standing to file

suit 3, the action will not be dismissed for nonjoinder because this litigation can

properly proceed without her. Notably, Plaintiff does not have an adequate remedy if

this action were dismissed for nonjoinder, as there is no Louisiana state court suit

pending, and the prescriptive period has run or nearly run on all claims. While

Defendants indicate that they might be prejudiced by multiple judgments, (Doc. 28-1,




3 Under Louisiana law, biological paternity alone is not sufficient to establish standing to
bring a wrongful death suit. See, e.g. Prudhomme on behalf of Reed v. Russell, 802 Fed.
Appx. 817 (5th Cir. 2020). While all children have the right to bring either a wrongful death
or survival action, Louisiana law requires that an illegitimate child establish paternity by
clear and convincing evidence to commence a wrongful death suit. See, e.g. Washington v.
Magnolia Manor Nursing Home & Rehabilitation, L.L.C., 51,899, p. 4–5, (La. App. 2
Cir. 3/28/18); 247 So.3d 156, 159 (citing LA. CIV. CODE ANN. art. 197). It is not clear, based
on an initial appraisal of the evidence presented to the Court, that Decedent’s second child
has standing to bring a claim under Louisiana law.
                                              6
       Case 3:20-cv-00221-BAJ-EWD            Document 43       03/29/21 Page 7 of 18




p. 7), the prescriptive period has expired for the second child to bring suit and no

party asserts that a duplicate suit has been filed. 4 Therefore, the threat of duplicative

or inconsistent obligations is implausible.

       As such, Defendants’ Motion under Rule 12(b)(7) is denied.

           B. Failure to State a Claim

       In the alternative, for a variety of reasons, Defendants contend that Plaintiff

fails to state any actionable claims. The Court shall address Defendants’ various

arguments in turn.

                      Plaintiff’s Official Capacity Claims against Defendants
                      Cullen Wilson, Lori Bell, the “Town Board of Aldermen”,
                      and Richard Baudoin

       Defendants assert that Plaintiff’s municipal capacity claims against the “Town

Board of Aldermen” of the Town of Clinton, Cullen Wilson, Lori Bell, and Richard

Baudoin in their official capacities are legally redundant insofar as multiple

Defendants currently represent the same entities. (Doc. 28-1, p. 12–13); (Doc. 29-1,

p. 8–9); (Doc. 35-1, p. 3). The Court agrees. Therefore, to avoid overlapping parties,

only the official capacity claims against Sheriff Jeff Travis and the Town of Clinton

shall remain. See Kentucky v. Graham, 473 U.S. 159, 165 (1985) (claims against

persons in their official capacities are treated as municipal liability claims against




4 “Civil rights claims brought under 42 U.S.C. § 1983 are governed by the forum state’s
statute of limitations for torts claims.” Clyce v. Butler, 876 F.3d 145, 148 (5th Cir. 2017). The
prescriptive period for nearly all tort actions is one year in Louisiana. See LA. CIV. CODE ANN.
art. 3492. This prescriptive period runs against minors. See Gauthreaux v. Rheem Mfg. Co.,
588 So.2d 723 (La. Ct. App. 5 Cir. 1991), writ denied, 592 So.2d 409 (La. 1992).
                                               7
       Case 3:20-cv-00221-BAJ-EWD         Document 43     03/29/21 Page 8 of 18




the entity (citing Monell v. New York City Dept. of Social Services, 436 U.S. 658, 690

(1978)).

                    Punitive Damages

      Deputy Wilson and Sheriff Travis argue that Plaintiff is precluded from

recovering punitive damages against governments, political subdivisions, or persons

sued in their official capacities. (Doc. 28-1, p. 8). The United States Supreme Court

has long held that punitive damages cannot be awarded against a municipality. City

of Newport v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981). Thus, any claims seeking

to recover punitive damages against any entity or individual who is being sued in its

official capacity must be stricken from the pleadings as a matter of law.

      However, the Supreme Court has recognized that punitive damages are

recoverable against municipal employees when sued in their individual capacities

pursuant to a § 1983 claim. See Smith v. Wage, 461 U.S. 30, 35 (1983). Therefore,

Plaintiff may proceed with a claim for punitive damages against Deputy Wilson and

Officer Baudoin.

                    Plaintiff’s Federal Claims Against Deputy Wilson and
                    Officer Baudoin

      Deputy Wilson and Officer Baudoin both argue that claims against them in

their individual capacities must be dismissed, as they are entitled to qualified

immunity. (Doc. 28-1, p. 13); (Doc. 35, p. 4).

                        a. Qualified Immunity

      “The doctrine of qualified immunity protects government officials ‘from

liability for civil damages insofar as their conduct does not violate clearly established


                                            8
       Case 3:20-cv-00221-BAJ-EWD        Document 43      03/29/21 Page 9 of 18




statutory or constitutional rights of which a reasonable person would have known.’”

Terry v. Hubert, 609 F.3d 757, 761 (5th Cir. 2010) (quoting Pearson v. Callahan,

555 U.S. 223 (2009)). A public official is entitled to qualified immunity unless the

plaintiff demonstrates that (1) the defendant violated the plaintiff’s constitutional

rights, and (2) the defendant’s actions were objectively unreasonable in light of clearly

established law at the time of the violation. Porter v. Epps, 659 F.3d 440, 445

(5th Cir. 2011) (citing Freeman v. Gore, 483 F.3d 404, 410–11 (5th Cir. 2007)). The

Supreme Court has held that courts have the discretion to determine which prong of

qualified immunity should be analyzed first. Pearson, 555 U.S. at 236.

      The Fifth Circuit has established some of the most stringent pleading

requirements on a Motion to Dismiss under Rule 12(b)(6) in qualified immunity cases.

“[A] plaintiff seeking to overcome qualified immunity must plead specific facts that

both allow the court to draw the reasonable inference that the defendant is liable for

the harm he has alleged and that defeat a qualified immunity defense with equal

specificity.” Backe v. LeBlanc, 691 F.3d 645 (5th Cir. 2012) (citations omitted).

      The failure to provide these specific facts warrants dismissal under

Rule 12(b)(6).

                       b. Whether Deputy Wilson and Officer Baudoin
                          Violated Decedent’s Constitutional Rights

      It is a violation of the Fourth Amendment for an officer to use excessive or

unreasonable force in the context of an arrest. See Graham v. Connor, 490 U.S. 386,

394 (1989). To prevail on an excessive force claim, “[a] plaintiff must show (1) an

injury, (2) which resulted directly and only from the use of force that was clearly


                                           9
      Case 3:20-cv-00221-BAJ-EWD         Document 43      03/29/21 Page 10 of 18




excessive, and (3) the excessiveness. . . was clearly unreasonable.” Collie v. Barron,

747 Fed. Appx. 950, 952 (5th Cir. 2018) (citations omitted). Unreasonableness and

excessiveness are viewed “from the perspective of a reasonable officer on the scene,

rather than with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396 (citing Terry

v. Ohio, 392 U.S. 1, 20–22 (1968)).

      Decedent died as a result of six gunshots, four by Deputy Wilson and two by

Officer Baudoin. Accepting Plaintiff’s allegations as true, the officers’ force was

clearly excessive. “It is objectively unreasonable to use deadly force ‘unless it is

necessary to prevent [a suspect’s] escape and the officer has probable cause to believe

that the suspect poses a significant threat of death or serious physical injury to the

officer or others.’” Flores v. City of Palacios, 381 F.3d 391, 399 (5th Cir. 2004) (citing

Tennessee v. Garner, 471 U.S. 1, 3 (1985)). Here, Deputy Wilson ordered Decedent to

exit the vehicle, and subsequently shot him four times while he was complying with

his hands in the air. (Doc. 1, p. 6). Officer Baudoin fired two more shots, causing

Decedent to fall to the ground. (Id.). A weapon was ultimately recovered from

Decedent’s person after the shooting, but Plaintiff’s allegations indicate that the

officers were not aware of the gun until after they shot the Decedent. (Doc. 1, p. 6).

      As alleged, and Defendants have not disputed that, Decedent did not pose a

threat of death or serious bodily injury to anyone. For present purposes, Plaintiff has

stated an actionable claim of excessive force.




                                           10
      Case 3:20-cv-00221-BAJ-EWD         Document 43      03/29/21 Page 11 of 18




                        c. Whether Baudoin or Wilson Violated a Clearly
                           Established Right

      The Court now turns to the second prong of the qualified immunity analysis—

whether the right was clearly established prior to the incident giving rise to the suit.

In the Fourth Amendment context, courts must determine whether an officer’s

conduct violated clearly established law in light of the facts and context of the specific

circumstance that the officer confronted. See Mullenix v. Luna, 577 U.S. 7 (2015).

      The conduct at issue here falls into a circumstance where the violation was so

obvious so as to violate clearly established law, “even without a body of relevant case

law.” Brosseau v. Haugen, 543 U.S. 194, 199 (2004). While the Fifth Circuit has noted

that “[t]he standard for obviousness is sky high,” this case meets it. Joseph on behalf

of Est. of Joseph v. Bartlett, 981 F.3d 319, 337 (5th Cir. 2020). Fourth Amendment

seizures, including the use of excessive force, are subject to a balancing test, weighing

individual intrusion against legitimate government interests. Keller v. Fleming, 952

F.3d 216, 225 (5th Cir. 2020). The balance of interests here clearly favors Decedent.

The Decedent was not an obvious threat. He was sitting, quietly, in the back of a car

until ordered to do otherwise. (Doc. 1, p. 6). When Decedent attempted to comply with

the officer’s orders to exit the vehicle with his hands raised, he was shot four times

by Deputy Wilson, then two more times by Officer Baudoin. (Id.).

      Deputy Wilson and Officer Baudoin were on notice that shooting a

presumptively unarmed citizen who is not resisting or threatening an officer, during

a traffic stop, is unlawful. See Joseph, 981 F.3d at 338 (noting that “Tennessee v.




                                           11
      Case 3:20-cv-00221-BAJ-EWD            Document 43   03/29/21 Page 12 of 18




Garner prohibits the use of deadly force without an immediate threat and without

warning when one is feasible.”). As such, they are not entitled to qualified immunity.

                     Plaintiff’s Monell Municipal Liability Claims against
                     Defendant Travis and the Town of Clinton

                         a. Policy Liability

       Sheriff Travis and the Town of Clinton assert that Plaintiff has failed to state

a § 1983 claim against them because Plaintiff has not pointed to an official policy or

custom that motivated the alleged violation of Decedent’s constitutional rights. (Doc.

28-1, p. 8); Doc. 29-1, p. 10).

       To defeat a Motion to Dismiss under Rule 12(b)(6) here, Plaintiff “must show

that (1) an official policy (2) promulgated by the municipal policymaker (3) was the

moving force behind the violation of a constitutional right.” Peña v. City of Rio Grande

City, 879 F.3d 613, 621 (5th Cir. 2018) (citations omitted). In the absence of an official

policy, a plaintiff may also allege that:

       a persistent, widespread practice of city officials or employees which
       although not authorized by officially adopted and promulgated policy, is
       so common and well settled as to constitute a custom that fairly
       represents municipal policy. Actual or constructive knowledge of such
       custom must be attributable to the governing body of the municipality
       or to an official to whom that body had delegated policy-making
       authority.

Bennett v. City of Slidell, 735 F.2d 861 (5th Cir. 1984) (per curium).

       The Fifth Circuit is clear that “[t]o proceed beyond the pleading stage, a

complaint's ‘description of a policy or custom and its relationship to the underlying

constitutional violation . . . cannot be conclusory; it must contain specific facts.’”

Peña, 879 F.3d at 622 (citing Spiller v. City of Tex. City, Police Dep't,


                                             12
      Case 3:20-cv-00221-BAJ-EWD          Document 43      03/29/21 Page 13 of 18




130 F.3d 162, 167 (5th Cir. 1997)). A general allegation of a policy is not sufficient.

See Spiller, 130 F.3d at 167 (rejecting as vague and conclusory a claim by plaintiff

that her arrest without probable cause stemmed from the police department’s general

policy of disregarding the rights of African-American citizens). Nor is mere

“speculation that any particular policymaker . . . knew about the alleged custom.”

Peña, 879 F.3d at 623.

       Plaintiff asserts that the EFPSO and the Town of Clinton promulgated the

following unconstitutional policies and customs:

       (a) Subjecting people to unreasonable use of force against their persons

       (b) Failing to properly hire [and] supervise [] [] their officers

       (c) Failing to follow appropriate policies and procedures to address and
           correct repeatedly [sic] use of excess force

       (d) Failing to follow appropriate policies and procedures of their office

       (e) . . .

       (f) Selecting, retaining, and assigning employees with demonstrable
           propensities for excess force, violence, negligence and other
           misconduct

       (g) Condoning and encouraging officers in the belief that they can violate
           the rights of persons such as the decedent in this action with
           impunity, and that such conduct will not adversely affect their
           opportunities for promotion and other employment benefits.

(Doc. 1, p. 7–8).

       Plaintiff fails to sufficiently plead facts that support these allegations. Because

Plaintiff does not rely on an official policy by the Town of Clinton or EFPSO, she must

demonstrate that there was a “persistent and widespread” practice that practically

had the force of law, of which the Town of Clinton and EFPSO had knowledge.


                                            13
       Case 3:20-cv-00221-BAJ-EWD         Document 43      03/29/21 Page 14 of 18




However, to plausibly plead such a practice, “a plaintiff must do more than describe

the incident that gave rise to his injury.” Peña, 879 F.3d at 622. For these claims,

Plaintiff has failed to plead any supporting facts outside of the night of Decedent’s

death. Therefore, Defendants’ Motion to Dismiss is granted, without prejudice, with

respect to the above claims.

                         b. Failure to Train Liability

       Plaintiff also alleges that EFPSO and the Town of Clinton failed to train

officers to prevent excessive force. (Doc. 1, p. 7). To prevail on a failure to train theory

of municipal liability, Plaintiff must assert in her complaint facts that indicate that

“the [official] (1). . . failed to train or supervise the officers involved; (2) there is a

causal connection between the alleged failure to supervise or train and the alleged

violation of the plaintiff’s rights; and (3) the failure to train or supervise constituted

deliberate indifference to the plaintiff’s constitutional rights.” Peña, 879 F.3d at 623

(citing Thompson v. Upshur County, Tex., 245 F.3d 447, 459 (5th Cir. 2001)).

Defendants argue that Plaintiff has not only not mentioned what, if anything, is

inadequate in the EFSPO and Town of Clinton’s training, but also has not pled how

the lack of training was causally connected to Decedent’s death, or how the failure to

train constituted deliberate indifference to Decedent’s constitutional rights.

(Doc. 29-1, p. 18); (Doc. 38, p. 3).

       Plaintiff has alleged that neither EFPSO nor the Town of Clinton Police

Department had “a deadly use of force policy in place at all relevant times.” (Doc. 1,

p. 6). In addition, Plaintiff asserts that officers—specifically Wilson—who were

members of Delta Narcotic Task Force are “given more latitude from the EFPSO
                                            14
      Case 3:20-cv-00221-BAJ-EWD          Document 43     03/29/21 Page 15 of 18




when it comes to the use of force (deadly or otherwise) than other officers,” and that

“[o]fficers who are a part of ‘Delta Narcotic Task Force’ have had numerous

complaints of excessive force lodged against them and are rarely if ever disciplined or

complaints forwarded to the District Attorney for criminal prosecution.” (Id.).

       The Supreme Court in City of Canton, Ohio v. Harris, 489 U.S. 378, 390 n. 10,

considered this exact scenario where a general lack of policy or training could

constitute deliberate indifference to an individual’s constitutional rights. In a

footnote, the Supreme Court noted:

       [C]ity policymakers know to a moral certainty that their police officers
       will be required to arrest fleeing felons. The city has armed its officers
       with firearms, in part to allow them to accomplish this task. Thus, the
       need to train officers in the constitutional limitations on the use of
       deadly force, see Tennessee v. Garner, 471 U.S. 1, 105 S.Ct. 1694, 85 L.
       Ed. 2d 1 (1985), can be said to be “so obvious,” that failure to do so could
       properly be characterized as “deliberate indifference” to constitutional
       rights.

       It could also be that the police, in exercising their discretion, so often
       violate constitutional rights that the need for further training must have
       been plainly obvious to the city policymakers, who, nevertheless, are
       “deliberately indifferent” to the need.

Id.

       Taking the facts as pled in the light most favorable to Plaintiff, Plaintiff has

properly alleged that EFPSO and the Town of Clinton have no use of force policy and

do not train their officers in use of force, or discipline them when excessive force is

used. Thus, the Court concludes that Plaintiff’s claim of municipal liability under a

failure to train theory is sufficiently pled.




                                            15
      Case 3:20-cv-00221-BAJ-EWD        Document 43      03/29/21 Page 16 of 18




                    Plaintiff’s State Law Claims

      Plaintiff has alleged four state law claims: excessive force, assault, battery, and

negligence. “Under Louisiana law, the torts of assault and battery, when raised

against a law enforcement officers acting in the course of employment, require a

showing that the law enforcement officer acted with unreasonable or excessive force.”

Elphage v. Gautreaux, 969 F. Supp. 2d 493, 515 (M.D. La. 2013) (citing Gerard v.

Parish of Jefferson, 424 So. 2d 440, 444 (La. Ct. App. 1982)). The Fifth Circuit has

held that “Louisiana’s excessive force tort mirrors its federal constitutional

counterpart.” Id. at 515 (citing Deville v. Marcantel, 567 F.3d 156, 172–73

(5th Cir. 2009)). As such, the foregoing analysis of Plaintiff’s § 1983 excessive force

claims apply equally to the state law excessive force, assault, and battery claims.

      To establish negligence under Louisiana law, courts apply a four-prong

inquiry:

      I. Was the conduct in question a substantial factor in bringing about the
      harm to the plaintiff, i.e., was it a cause-in-fact of the harm which
      occurred?

      II. Did the defendant owe a duty to the plaintiff?

      III. Was the duty breached?

      IV. Was the risk, and harm caused, within the scope of protection
      afforded by the duty breached?

Roberts v. Benoit, 605 So. 2d 1032, 1041 (La. 1991), on reh’g (May 28, 1992)

      Regarding the negligence claims, under Louisiana law, a police officer has a

duty to act reasonably under the totality of the circumstances. Mathieu v. Imperial

Toy Corp., 94-0952, p. 10 (La. 11/30/94); 646 So. 2d 318, 325. Given that Plaintiff has


                                          16
       Case 3:20-cv-00221-BAJ-EWD         Document 43     03/29/21 Page 17 of 18




 pleaded facts that indicate that Deputy Wilson and Officer Baudoin did not act

 reasonably under the circumstances, Plaintiff has adequately stated a claim upon

 which relief can be granted for all state law claims.

       Under Louisiana law, an employer is vicariously liable for the torts of its

 employees that are committed in the course of their employment. See LA. CIV. CODE

 ANN. art. 2320. It is not disputed that Wilson and Baudoin were in the course of their

 employment for the EFPSO and the Town of Clinton respectively when they shot

 Decedent. Because Plaintiff has pleaded facts which, if true, would constitute a tort,

 the state law claims against Travis and the Town of Clinton also survive the motion

 to dismiss.

IV.   CONCLUSION

       Considering the foregoing analysis, Defendants’ Motions are granted in part

 and denied in part.

       Rule 15(a) provides that “[t]he court should freely give leave [to amend

 pleadings] when justice so requires.” FED. R. CIV. P. 15(a)(2). The Fifth Circuit has

 held that “[g]ranting leave to amend is especially appropriate . . . when the trial court

 has dismissed the complaint for failure to state a claim.” Griggs v. Hinds Junior

 College, 563 F.2d 179, 180 (5th Cir. 1977). The instant Motions were all filed before

 any responsive pleadings in the matter, and there is no scheduling order in place. As

 such, no undue prejudice to the Defendants will follow by allowing Plaintiff limited

 leave to amend her complaint to address the deficiencies outlined in this Order.

       Accordingly,



                                            17
      Case 3:20-cv-00221-BAJ-EWD        Document 43    03/29/21 Page 18 of 18




      IT IS ORDERED that Defendants Motions (Doc. 28, 29, 35) are GRANTED

IN PART.

      Defendants’ Motions to Dismiss Plaintiff’s claims against Cullen Wilson and

Lori Bell, in their official capacity, as well the Board of Aldermen, are GRANTED.

Plaintiff’s Claims against Wilson and Bell in their official capacity, and against the

Board of Aldermen are DISMISSED WITH PREJUDICE.

      Defendants’ Motions to Dismiss Plaintiff’s Monell liability claims, as it relates

to the Monell official policy claims are GRANTED. These Monell claims against

Defendants are DISMISSED WITHOUT PREJUDICE.

      In all other respects, Defendants’ Motions (Doc. 28, 29, 35) are DENIED.

      IT IS FURTHER ORDERED that Plaintiff is GRANTED LEAVE to file,

within thirty (30) days of this Order, a revised amended complaint, addressing the

deficiencies explained in this Order.



                               Baton Rouge, Louisiana, this 29th day of March, 2021




                                        ______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                         18
